DENY; and Opinion Filed September 26, 2013.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01319-CV

                      IN RE ALLISON HOLLINGSWORTH, Relator

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00556-2011

                            MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                   Opinion by Justice Lewis
       Relator contends the trial judge erred in entering a judgment after the court’s plenary

jurisdiction had expired. The facts and issues are well known to the parties, so we need not

recount them herein. The agreed judgment in question was signed by the trial court on December

19, 2012, prior to the attempted dismissal of the case on May 20, 2013. A judgment is effective

when signed, not when it is entered into the court’s minutes. See Truelove v. Truelove, 266
S.W.2d 491, 493 (Tex. Civ. App.—Amarillo 1953, writ ref’d); see also Newsom v. Ballinger Ind.

School Dist., 215 S.W.2d 375, 378 (Tex. App.—Austin 2006, no pet.), TEX. R. CIV. P. 306a.

Therefore, based on the record before us, the December 19 judgment was effective and the trial

court has jurisdiction over the post-judgment discovery filed by real party in interest. We

conclude relator has not shown she is entitled to the relief requested.   See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).
Accordingly, we DENY relator’s petition for writ of mandamus and motion for emergency

relief.




                                              /David Lewis/
                                              DAVID LEWIS
                                              JUSTICE

131319F.P05




                                        –2–